Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claim 5, is allowable is because the closest prior art of record, US 2012/0320781 and US 2007/0097945, fails to teach or fairly suggest either alone or in combination with the prior art of record are a wireless route control method that includes broadcasting a control signal from a first wireless node among a plurality of wireless nodes that form a backhaul network, the control signal being used for selecting a parent node in a tree route; selecting, by each of a plurality of second wireless nodes being different from the first wireless node, one of transmission source nodes, as a parent node, among the plurality of wireless nodes based on an indicator indicative of a radio wave propagation quality of a route through which each of a plurality of control signals received through different routes has propagated, each of the transmission source nodes broadcasting the control signals; broadcasting, by a fixed wireless node among the plurality of second wireless nodes, the control signal to another one or more of the plurality of second wireless nodes; and terminating, by a mobile wireless node among the plurality of second wireless nodes, the control signal.

The primary reason independent claim 6, and similarly independent claim 7, is allowable is because the closest prior art of record, US 2012/0320781 and US 2007/0097945, fails to teach or fairly suggest either alone or in combination with the prior art of record are a wireless node being one of a plurality of second wireless nodes different from a first wireless node among a plurality of wireless nodes that form a backhaul network, the wireless node comprising a receiver that receives a control signal used for selecting a parent node in a tree route, the control signal being broadcasted by the first wireless node; a processor that: in a storage section, information indicating whether the second wireless node is mobile; determines, as a parent node, one of transmission source nodes based on an indicator indicative of a radio wave propagation quality of a route through which each of a plurality of control signals received through different routes has propagated, each of the transmission source nodes broadcasting the control signals; and a transmitter that broadcasts the control signal when the information is not indicative of being mobile, and that terminates the control signal when the information is indicative of being mobile.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466